Citation Nr: 1515080	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a low back disorder, to include as secondary to residuals of right ankle medial malleolar fracture and/or a bilateral knee disorder.

2.  Entitlement to service connection for sacroiliac joint sclerosis, claimed as a tailbone disorder, to include as secondary to degenerative disc disease of the lumbar spine and/or residuals of right ankle medial malleolar fracture.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to residuals of right ankle medial malleolar fracture.

4.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to degenerative disc disease of the lumbar spine, sacroiliac joint sclerosis, and/or residuals of right ankle medial malleolar fracture.

5.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to degenerative disc disease of the lumbar spine, sacroiliac joint sclerosis, and/or residuals of right ankle medial malleolar fracture.

6.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to residuals of right ankle medial malleolar fracture.

7.  Entitlement to service connection for a left ankle disorder, to include as secondary to residuals of right ankle medial malleolar fracture.

8.  Entitlement to an initial rating higher than 20 percent for residuals of right ankle medial malleolar fracture.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

The Board notes that the February 2013 Statement of the Case identifies the March 2010 rating decision as the sole decision on appeal and considered the September 2008 rating decision as final.  However, the September 2008 rating decision was issued prior to obtaining examination reports from September 2008 VA examinations.  VA regulations, specifically 38 C.F.R. § 3.156(b), provide that new and material evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by VA as part of the original claim."  As such, the Board will consider the September 2008 rating decision also as on appeal.

In a March 2010 rating decision, the RO granted an increased initial evaluation of 20 percent for residuals of right ankle medial malleolar fracture, effective December 2007.  Despite the grant of this increased initial evaluation, the issue remains on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for degenerative disc disease of the lumbar spine, sacroiliac joint sclerosis, a bilateral knee disorder, a bilateral leg disorder, a bilateral hip disorder, a bilateral foot disorder, a left ankle disorder, entitlement to an initial rating higher than 20 percent for right ankle medial malleolar fracture and entitlement to a TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Degenerative Disc Disease of the Lumbar Spine

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  See October 2004 private treatment record.

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in November 2009.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine and opined that it is less than likely that the Veteran's claimed low back disorder is related to his right ankle medial malleolar fracture.  The examiner explained that the Veteran's low back disorder is a natural physiologic process of normal aging and not related to his prior right ankle injury.  

The Board finds this opinion to be inadequate.  The examiner did not offer an opinion regarding whether the Veteran's low back disorder is aggravated by his service-connected right ankle disability.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disorder was aggravated by a service-connected disability.  Therefore, the Board finds that an additional VA opinion is necessary that discusses whether the Veteran's low back disorder is aggravated by his right ankle disability.  

A medical opinion should also be obtained regarding whether the Veteran's low back disorder is proximately due to or aggravated by a bilateral knee disorder.  

Sacroiliac Joint Sclerosis

The Veteran seeks entitlement to service connection for sacroiliac joint sclerosis, claimed as a tailbone disorder, to include as secondary to degenerative disc disease of the lumbar spine and/or residuals of right ankle fracture.

The Board notes that an October 2003 radiology report indicates that an x-ray demonstrated mild sacroiliac joint sclerosis.  

The Veteran was afforded a VA examination in January 2009, at which time the examiner failed to provide a medical opinion regarding etiology of the claimed disorder, stating that there was no apparent tailbone condition.

As noted, the Veteran has been diagnosed with sacroiliac joint sclerosis.  On remand, a medical opinion must be obtained regarding the nature and etiology of the Veteran's diagnosed sacroiliac joint sclerosis, to include whether it is secondary to his low back disorder and/or residuals of right ankle fracture.

Bilateral Knee Disorder

The Veteran seeks entitlement to service connection for a left and right knee disorder, to include as secondary to his residuals of right ankle fracture.

The Veteran was afforded a VA examination in November 2009.  The examiner diagnosed the Veteran with status post arthroscopic repair of anterior cruciate ligament (ACL) and medial meniscus of the left knee with slight instability and a right knee strain.  

The examiner then opined that it was less than likely that the Veteran's bilateral knee disorder was related to his right ankle disability because according to medical records, the Veteran underwent left knee repair nearly 20 years following discharge from military.  No further explanation was provided regarding the left knee and no explanation was given regarding the right knee.  

As stated previously, service connection on a secondary basis can be established when the evidence shows that the current disability was either caused by or aggravated by a service-connected disability.  On remand, a thorough medical opinion must be obtained regarding whether the Veteran's knee disorders are proximately due to or aggravated by his right ankle disability.

Bilateral Leg Disorder

The Veteran seeks entitlement to service connection for a bilateral leg disorder.  

A private medical record from August 2008 indicates that the Veteran complained of left leg pain.  He was assessed with a low-grade multilevel lumbar facet arthropathy.  A January 2008 VA treatment note indicates that the Veteran complained of pain in the bilateral legs.  A diagnosis of chronic pain syndrome was noted in the VA Medical Records Problem List.

The Veteran was afforded a VA examination in November 2009.  The examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.  

On remand, the Board finds the Veteran should be afforded a VA examination, to include a neurology examination, to determine whether the Veteran's leg pain is secondary to his claimed lumbar spine disorder, sacroiliac joint sclerosis and/or right ankle fracture residuals.  The examiner must offer comments and an opinion regarding the August 2008 diagnosis of multilevel lumbar facet arthropathy and of the January 2008 noted diagnosis of chronic pain syndrome.

Bilateral Hip Disorder

The Veteran seeks entitlement to a bilateral hip disorder.

A January 2008 VA treatment note indicates that the Veteran complained of pain in the bilateral hips.  A diagnosis of chronic pain syndrome was noted in the VA Medical Records Problem List.

The Veteran was afforded a VA examination in November 2009.  The examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.  

On remand, the Board finds the Veteran should be afforded a VA opinion to determine whether the Veteran's hip pain is secondary to his claimed lumbar spine disorder, sacroiliac joint sclerosis and/or residuals of right ankle fracture.  The examiner must offer comments and an opinion regarding the January 2008 noted diagnosis of chronic pain syndrome.

Bilateral Foot Disorder

The Veteran seeks entitlement to service connection for a bilateral foot disorder, to include as secondary to his residuals of a right ankle fracture.

The Veteran was afforded a VA examination in September 2008, at which time he was diagnosed with right foot tendonitis, status post fracture.  However, no medical opinion was provided.

The Veteran was afforded a VA examination in November 2009.  The examiner stated that there was no diagnosis of a right or left foot disorder because there was no pathology to render a diagnosis.

The Board notes that the requirement of a current disability is met when there is a valid diagnosis at any time during the period on appeal.  Therefore, the Board finds a remand is necessary to obtain a medical opinion.  The examiner must address and offer comments and an opinion regarding the diagnosis of right foot tendonitis noted in September 2008 VA examination.


Left Ankle Disorder

The Veteran seeks entitlement to service connection for a left ankle disorder.

A January 2008 VA treatment note indicates that the Veteran complained of pain in the bilateral ankles.  A diagnosis of chronic pain syndrome was noted in the VA Medical Records Problem List.  

To date, the Veteran has not yet been afforded a VA examination for his left ankle.  On remand, the Board finds the Veteran should be afforded a VA examination.

Increased Rating for Residuals of Right Ankle

The Veteran seeks entitlement to an initial rating higher than 20 percent for residuals of right ankle fracture.

The record reflects that the Veteran's most recent VA examination for his right ankle disability was conducted more than four years ago, in March 2011.  Furthermore, the most recent VA treatment records are dated in March 2011, more than four years ago.

Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Furthermore, all updated VA and private treatment records should be obtained.

TDIU

The Veteran seeks entitlement to a TDIU.  As the outcome of the other pending claims on appeal could affect the claim for entitlement to TDIU, such matters are inextricably intertwined and the claim for TDIU is remanded pending adjudication of the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's degenerative disc disease of the lumbar spine.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's degenerative disc disease of the lumbar spine is causally or etiologically due to service, had an onset during service, or began within one year of discharge from service;

b)  that the Veteran's degenerative disc disease of the lumbar spine is proximately due to OR aggravated by his residuals of right ankle medial malleolar fracture and/or bilateral knee disorder.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.  Obtain an addendum opinion for the Veteran's sacroiliac joint sclerosis.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's sacroiliac joint sclerosis is causally or etiologically due to service or had an onset during service; and,

b)  that the Veteran's sacroiliac joint sclerosis is proximately due to OR aggravated by his residuals of right ankle medial malleolar fracture and/or low back disorder.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

4.  Obtain addendum opinions for the Veteran's status post arthroscopic repair of the ACL and medial meniscus of the left knee with slight instability and right knee strain.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's left knee disorder is causally or etiologically due to service or had an onset during service;

b)  that the Veteran's left knee disorder is proximately due to OR aggravated by his residuals of right ankle medial malleolar fracture;

c)  that the Veteran's right knee disorder is causally or etiologically due to service or had an onset during service;

d)  that the Veteran's right knee disorder is proximately due to OR aggravated by his residuals of right ankle medial malleolar fracture.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

5.  Afford the Veteran a VA examination for his claimed bilateral leg disorder.  All indicated tests and studies, including neurological testing, should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

All current leg disorders should be noted, to include neurological disorders and/or chronic pain syndrome.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's diagnosed leg disorder is causally or etiologically due to service or had an onset during service;

b)  that the Veteran's diagnosed leg disorder is proximately due to OR aggravated by his residuals of right ankle medial malleolar fracture, sacroiliac joint sclerosis and/or low back disorder.

The examiner must consider the August 2008 private treatment note diagnosing multilevel lumbar facet arthropathy, and the January 2008 VA treatment note diagnosing chronic pain syndrome.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

6.  Obtain an addendum opinion for the Veteran's bilateral hip disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's bilateral hip disorder is causally or etiologically due to service or had an onset during service;

b)  that the Veteran's bilateral hip disorder is proximately due to OR aggravated by his residuals of right ankle medial malleolar fracture, sacroiliac joint sclerosis and/or lumbar spine disorder.

The examiner must consider the August 2008 private treatment note diagnosing multilevel lumbar facet arthropathy, and the January 2008 VA treatment note diagnosing chronic pain syndrome.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

7.  Obtain an addendum opinion for the Veteran's bilateral foot disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's diagnosed right foot tendonitis is causally or etiologically due to service or had an onset during service;

b)  that the Veteran's right foot tendonitis is proximately due to OR aggravated by his residuals of right ankle medial malleolar fracture.

The examiner must consider the September 2008 VA examination when right foot tendonitis was diagnosed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

8.  Afford the Veteran a VA examination for his ankles.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's left ankle disorder is causally or etiologically due to service or had an onset during service;

b)  that the Veteran's left ankle disorder is proximately due to OR aggravated by his residuals of right ankle medial malleolar fracture.

The examiner must consider the January 2008 VA treatment note diagnosing chronic pain syndrome.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

9.  Afford the Veteran a VA examination to determine the current severity of his residuals of right ankle fracture.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

10.  After all of the above actions have been completed, readjudicate all the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




